Citation Nr: 1633113	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for residuals, right thumb injury, status post open reduction internal fixation (ORIF).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1977 and again from April 1987 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for a residuals, right thumb injury, status post ORIF, and assigned an initial noncompensable rating, effective September 30, 2008.  

The Veteran testified before the undersigned at a videoconference hearing in June 2016.  The transcript of the hearing is of record and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  

2.  The Veteran's residuals, right thumb injury, status post ORIF, has been manifested by painful noncompensable limitation of motion and arthritis.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, and no more, for residuals, right thumb injury, status post ORIF, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5228 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's increased rating claim arises from his disagreement with the initial noncompensable rating after the grant of service connection.  Once service connection was granted, the intended purpose of Veterans Claims Assistance Act of 2000 notice was served and additional § 5103(a) notice is not required concerning "downstream" elements of a service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist has been satisfied.  Identified and available treatment records have been associated with the claims file.  The Veteran's right thumb has been examined by VA, most recently in April 2013.  

Initial Compensable Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the noncompensable rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In the June 2009 rating decision on appeal, service connection for residuals, right thumb injury, status post ORIF, was granted, and an initial noncompensable rating was assigned, effective September 30, 2008, under DC 5228, , contemplating limitation of motion of the thumb.  38 C.F.R. § 4.71a, DC 5228.  

Diagnostic Code 5228 applies to limitation of motion of the thumb and assigns a 10 percent rating for a gap of 1 to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 20 percent rating is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  There is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Code 5228.  

Also, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2015).  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups", assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Although 38 C.F.R. § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other DCs assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not just limited to cases where there is arthritis).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; see 38 C.F.R. § 4.40.  

The Veteran underwent a VA examination of the right thumb in April 2009.  The history revealed that the Veteran's service treatment records (STRs) showed that he sustained an injury to the right thumb and received physical therapy following service.  At the time of the examination, the Veteran was retired and attending school for motorcycle repair.  

The Veteran complained of decreased range of motion, weakness, fatigability, and lack of endurance of the right thumb.  He stated that he had pain, which usually occurred with any type of repetitive use or gripping activity which caused the pain to slowly intensify with a low pain, increasing to a pain level of approximately 8/10.  At that time, he would cease the activity, resting his thumb for approximately 5-10 minutes before beginning again.  Normally, with heavy gripping or heavy exertional use of the right thumb, the Veteran was able to perform for approximately 30 minutes without resting.  He stated he did not have any pain when not using his right thumb.  The Veteran denied flare-ups.  Treatment and results showed rest seemed to help.  He also massaged his thumb, but he took no medications for the thumb.  Physical examination revealed that the right thumb had obvious loss of motion.  The thenar eminence was normal.  Range of motion showed the metacarpophalangeal joint was 0 to 38 degrees.  The distal interphalangeal joint was 0 to 46 degrees.  Opposition was intact; fingers, fisting, to transverse crease was normal.  There was no additional limitation of motion after at least 3 repetitions.  Additional limitation of motion, due to flare-ups, could not be determined without resorting to mere speculation.  X-rays of the right thumb showed nothing acute.  The diagnosis was status post right thumb, ORIF with residual loss of range of motion.  

The Veteran underwent VA examination in June 2010.  He complained of chronic pain that was sharp at 6/10 in intensity and that had flares as sharp as 8-9/10 in intensity.  His flare-ups occurred 25 times per day and lasted up to 10 minutes in duration.  His flare-ups were brought on by changes in weather, especially cold, wet, driving more than 15 minutes, and any twisting or gripping motion of the right hand, lifting over 5 pounds, or writing more than 5 minutes.  Flare-ups were not affected by keyboarding because he typed with his index finger.  His flare-ups were said to also be brought on by using vibratory equipment.  He reported that he had stiffness, denied swelling, deformity and weakness.  He reported decreased strength in his right hand compared to his left hand, but with no loss of dexterity.  He was able to pick up pens, pencils, pennies, and safety pins without problems.  He treated his pain with Naprosyn and it helped some.  He also reported using Tylenol#3 for his back and his thumb but he stopped the Tylenol#3 secondary to its causing constipation, but he did state that it helped his pain.  He used no other treatment modalities.  He used no assistive devices.  His right hand condition had not affected his ability to do any activities of daily living (ADL).  At work, it reduced his productivity efficiency because it limited his ability of maintenance type work where he was self-employed to do mobile homes and traveling trailers.  He had not been placed on bedrest or had an emergency room (ER) visit for his right hand condition.  He denied any locking or giving out of his fingers or his right thumb.  

Physical examination revealed the right hand after active range of motion times 3 repetitions showed the Veteran was able to fully flex his finger to the primary crease and secondary crease of all fingers without any difficulties.  He could make a good fist. He had normal grip strength of the thumb to all finger opposition with 5/5 power, with his left and right hand.  He was able to fully extend his right thumb and was able to flex it but he could not reach his thumb to the base of the first distal metatarsal, and he lacked approximately 2 finger breadths; otherwise, he had full range of motion.  There was no tenderness at the proximal interphalangeal joint of the right thumb.  He did have tenderness to the metacarpophalangeal joint of the right thumb.  There was no weakness of the ulnar collateral ligament of the metacarpophalangeal  joint of the right thumb.  There was no instability.  He had well-healed surgical scars.  There was no swelling, redness, warmth, or increased skin temperature around the thumb.  He had no atrophy or spasm.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no additional limitation after at least 3 repetitions.  Additional limitations due to flare-ups could not be determined without resorting to mere speculation.  X-rays of the right thumb proved normal.  The diagnosis was healed fracture of the right thumb, status post ORIF, minimal functional limitations.  X-rays read as normal.   

The Veteran underwent a VA examination in April 2013.  The diagnosis was service-connected right thumb, status post ORIF, no functional limitations.  The Veteran reported experiencing daily and constant pain of the right thumb.  He reported that if he maintained a tight grip or he was lifting objects, he would experience weakness in the right thumb.  He rated the pain as 7/10.  He obtained relief with opening his hand.  He denied any other symptoms.  The examiner indicated that there was no limitation of motion or painful motion for any of his fingers or thumbs.  He was able to perform repetitive-use testing after 3 repetitions.  There was no additional limitation of motion for any fingers post-test.  There was no functional loss for the right thumb.  There was no gap between the thumb pad and the fingers.  There was no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  He did not have any functional loss or functional impairment of the right thumb.  Hand grip was 5/5.  The examiner stated that the Veteran's thumb disability did not impact his ability to work.  

The Veteran testified at a videoconference hearing in June 2016.  He stated that he received pain medications from VA Biloxi for his right thumb disability.  He asserted that his right thumb was weak, had lost strength, and was painful.  He stated that if his right thumb hurt, he would stop, shake it, rub it, and it would go away.  If he continued to use it, it would get to where he was unable to grip.  He also testified that he experienced flare-ups of pain on a daily basis.  He submitted May 2014 MRI findings related to his right thumb.  The findings showed osteoarthrosis, which was moderate involving the first metacarpophalangeal joint (MCP), mild to moderate of the STT and scapholunate joints, and minor, involving the first carpal metacarpal joint and the second and third MCP joints.  

Based on the evidence of record, and considering the Veteran's complaints of pain, the Veteran's residuals, right thumb injury, status post, ORIF, is productive of no more than painful motion of the thumb, warranting no more than a 10 percent rating under 38 C.F.R. § 4.59, and entitling the Veteran to the minimum compensable (10 percent) rating for the joint.  He complained of pain and as early as his April 2009 VA examination, his right thumb injury showed residual loss of range of motion.  In 2010, the evidence showed he was treated with Naprosyn for right thumb pain.  Although he was able to fully extend his right thumb, he was not able to reach his thumb to the base of the first distal metatarsal.  His right hand grip strength was 5/5 and there was no evidence reported of ankylosis.  


Overall, the pertinent evidence shows that the Veteran's right thumb disability was manifested by residuals with associated symptoms of pain, decreased strength and endurance, and decreased motion that was not productive of a gap between the thumb pad and the fingers.  Given the extent of right thumb motion demonstrated, the Veteran is not entitled to a compensable disability rating under DC 5228 based strictly on loss of thumb motion.  In cases such as this, where the limitation of motion is noncompensable, a 10 percent rating may be assigned for arthritis of a group of minor joints.  The Veteran, as shown on May 2014 MRI, has arthritis of the first MCP joint and the first carpal metacarpal joint.  As provided under DCs 5003, 5010, a 10 percent rating is thereby warranted.

The Board has considered the Veteran's statements that his residuals, right thumb injury, are worse than reflected by the current rating.  Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his residuals, right thumb injury disability according to the appropriate diagnostic codes.  

 Such competent evidence concerning the nature and extent of the Veteran's right thumb disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an initial compensable rating for residuals, right thumb injury, is not warranted beyond a 10 percent rating which is shown for the entirety of the appellate period.  

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity of the Veteran's right thumb injury.  Specifically, the pain, limitation of motion and arthritis have been considered by the rating criteria.  Moreover, there is no showing that the residuals, right thumb injury, have caused marked interference with employment or have caused frequent periods of hospitalization.  

Also, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his right thumb disability.  While he has described difficulties writing and working at maintenance and repairing RVs, the Veteran has described himself as retired.  The evidence does not show, and the Veteran has not stated, that his right thumb injury renders him unemployable.  There is no clinical or lay evidence that the Veteran's right thumb disability renders him unable to follow a substantially gainful occupation.  Therefore, the Board finds that further consideration of a TDIU is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran here is also service-connected for degenerative disc disease, lumbar spine, degenerative disc disease, cervical spine, and allergic rhinitis.  However, there are no pertinent symptoms that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

An initial 10 percent rating, and no higher, for residuals, right thumb injury, status post ORIF is granted, subject to the laws and regulations governing monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


